        Case 2:20-mj-00182-DUTY
               Case 1:19-cr-00463-DLC
                                   Document
                                       Document
                                            7 Filed
                                                 6-301/14/20
                                                      Filed 01/27/20
                                                               Page 1 Page
                                                                      of 5 1
                                                                           Page
                                                                             of 5 ID #:15



 1 INICOLA T. HANNA                                                    -~' u~,~7'RIC~
        United States Attorney
 2      BRANDON D. FOX
        Assistant United States Attorney                           SAN ~ ~ 2u~u
 3      Chief, Criminal Division
        JASON C. PANG (Cal. Bar No. 296043)
 4      Assistant United States Attorney
        General Crimes Section
 5           1200 United States Courthouse
             312 North Spring Street
 6           Los Angeles, California 90012
             Telephone: (213) 894-2652
 7           Facsimile: (213) 894-0141
             E-mail:    Jason.Pang@usdoj.gov
 •~ 3
        Attorneys for Plaintiff
 S7     UNITED STATES OF AMERICA

10                               UNITED STATES DISTRICT COURT

11                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

12      UNITED STATES OF AMERICA,                  No. ~     ZO—N'(,J~— (~L—~~-~`I'

13                 Plaintiff,                      GOVERNMENT'S NOTICE OF REQUEST FOR

14                       v.

15      ~~~►i(~wnd Jdv~ha
16                 Defendant.

17

18           Plaintiff, United States of America, by and through its counsel

19      o f record, hereby requests detention of defendant and gives notice of

20      the following material factors:

21          1.     Temporary 10 -day Detention Requested (~ 3142(d) )                   on the

22                 f ollowing grounds:

23               a.    present offense committed while defendant was on release

24                     pending (felony trial) ,

25               b.    defendant is an alien not lawfully admitted for

26                     permanent residence; and

27

28
     Case 2:20-mj-00182-DUTY
            Case 1:19-cr-00463-DLC
                                Document
                                    Document
                                         7 Filed
                                              6-301/14/20
                                                   Filed 01/27/20
                                                            Page 2 Page
                                                                   of 5 2
                                                                        Page
                                                                          of 5 ID #:16



 1        ❑    c.    defendant may flee; or

 2        ❑    d.    pose a danger to another or the community.

 3        2.    Pretrial Detention Requested (§ 3142(e)) because no

 4              condition or combination of conditions will reasonably

 5              assure:

 6              a.    the appearance of the defendant as required;

 7        ❑     b.    safety of any other person and the community.

 8        3.    Detention Requested Pending Supervised Release/Probation

 9              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10              ~ 3143(a)):

11              a.    defendant cannot establish by clear and convincing

12                    evidence that he/she will not pose a danger to any

13                    other person or to the community;

14              b.    defendant cannot establish by clear and convincing

15                    evidence that he/she will not flee.

16       4.     Presumptions Applicable to Pretrial Detention (18 U.S.C.

17              ~ 3142(e)):

18              a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

19                    (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                    greater maximum penalty (presumption of danger to

21                    community and flight risk);

22              b.    offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

23                    2332b(g)(5)(B) with 10-year or greater maximum penalty

24                    (presumption of danger to community and flight risk);

25              c.    offense involving a minor victim under 18 U.S.C.

26                    ~~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

27                    2251A, 2252(a)(1)-(a) (3), 2252A(a) (1)-2252A(a) (4),

28
     Case 2:20-mj-00182-DUTY
            Case 1:19-cr-00463-DLC
                                Document
                                    Document
                                         7 Filed
                                              6-301/14/20
                                                   Filed 01/27/20
                                                            Page 3 Page
                                                                   of 5 3
                                                                        Page
                                                                          of 5 ID #:17



 1                    2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                    to community and flight risk);

 3              d.    defendant currently charged with an offense described

 4                    in paragraph 5a - 5e below, AND defendant was

 5                    previously convicted of an offense described in

 6                    paragraph 5a - 5e below (whether Federal or

 7                    State/local), AND that previous offense was committed

 8                    while defendant was on release pending trial, AND the

 9                    current offense was committed within five years of

10                    conviction or release from prison on the above-

11                    described previous conviction (presumption of danger to

12                    community).

13       5.     Government Is Entitled to Detention Hearing Under ~ 3142(f)

14              If the Case Involves:

15              a.    a crime of violence (as defined in 18 U.S.C.

16                    ~ 3156(a)(4)) or Federal crime of terrorism (as defined

17                    in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                    sentence is 10 years' imprisonment or more;

19              b.    an offense for which maximum sentence is life

20                    imprisonment or death;

21              c.    Title 21 or MDLEA offense for which maximum sentence is

22                    10 years' imprisonment or more;

23              d.    any felony if defendant has two or more convictions for

24                    a crime set forth in a-c above or for an offense under

25                    state or local law that would qualify under a, b, or c

26                    if federal jurisdiction were present, or a combination

27                    or such offenses;

28

                                             3
      Case 2:20-mj-00182-DUTY
             Case 1:19-cr-00463-DLC
                                 Document
                                     Document
                                          7 Filed
                                               6-301/14/20
                                                    Filed 01/27/20
                                                             Page 4 Page
                                                                    of 5 4
                                                                         Page
                                                                           of 5 ID #:18



 1               e.    any felony not otherwise a crime of violence that

 2                     involves a minor victim or the possession or use of a

 3                     firearm or destructive device (as defined in 18 U.S.C.

 4                     ~ 921), or any other dangerous weapon, or involves a

 5                     failure to register under 18 U.S.C. ~ 2250;

 6               f.    serious risk defendant will flee;

 7               g.    serious risk defendant will (obstruct or attempt to

 8                     obstruct justice) or (threaten, injure, or intimidate

 9                     prospective witness or juror, or attempt to do so).

10        6.     Government requests continuance of                  days for detention

11               hearing under ~ 3142(f) and based upon the following

12               reason(s):

13

14

15

l6

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //
     Case 2:20-mj-00182-DUTY
            Case 1:19-cr-00463-DLC
                                Document
                                    Document
                                         7 Filed
                                              6-301/14/20
                                                   Filed 01/27/20
                                                            Page 5 Page
                                                                   of 5 5
                                                                        Page
                                                                          of 5 ID #:19



 1   ❑    7.    Good cause for continuance in excess of three days exists in

 2              that:

 3

 4

 5

 6

 7

 8   Dated:    ~I(l~ ~'LO~,(~                Respectfully submitted,

 9                                           NICOLA T. HANNA
                                             United States Attorney
10
                                             BRANDON D. FOX
11                                           Assistant United States Attorney
                                             Chief, Criminal Division
12

13
                                            JASON C~ PAN     ~
14                                          Assista t Uni ed States Attorney

15                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28
